In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00065-CR
     ___________________________

       Ex parte Ram Kumar Samal


On Appeal from County Criminal Court No. 6
           Tarrant County, Texas
         Trial Court No. 1519438


Before Sudderth, C.J.; Womack and Walker, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

      Appellant Ram Kumar Samal appeals the trial court’s denial of his request for

habeas corpus relief; specifically, he challenges the trial court’s findings that he

knowingly and voluntarily pleaded guilty in March 2018 to misdemeanor possession of

a controlled substance and that he received effective assistance of counsel at the time

he entered the plea. We have reviewed the record and cannot conclude the trial court

abused its discretion in making its findings. We therefore affirm the trial court’s order

denying the request for habeas relief.

                                 I. BACKGROUND

      Samal is a Bhutanese refugee whose native language is not English. At the time

of his October 2017 arrest for misdemeanor drug possession, he was a lawful

permanent resident of the United States. After hiring attorney Carole Kerr to represent

him, he pleaded guilty in March 2018 in exchange for a “time-served” five-day sentence.

At all times relevant to this habeas proceeding, Samal has been detained in the Tarrant

County jail on an immigration hold as a result of his conviction and faces possible

deportation.




                                           2
A. Samal’s Habeas Application

       In August 2019, Samal applied for postconviction habeas corpus1 relief based on

allegations that his plea was involuntary and Kerr’s assistance was ineffective. In

particular, Samal averred that Kerr “did not properly explain or discuss the nature of

[his] plea with [him] before advising [him] to plead guilty”; that she “never bothered to

ask [him] if [he] was a citizen of the United States”; and that she never discussed

challenging the State’s evidence, hiring expert witnesses, or conducting independent

testing. He also alleged in his writ application that Kerr violated ethical rules by jointly

representing Samal and his cousin, who had been arrested simultaneously with Samal

and was also charged with possession, stating that she never discussed the potential

impacts of a conflict of interest or sought their waiver of any such interest.

       According to Samal, Kerr advised him during a courthouse meeting to plead

guilty and enter into a pretrial diversion program for six months in order for the case

to be dismissed. Samal further alleged that when his uncle, who was present at the

meeting and assisting Samal by translating, attempted to ask more questions about the

plea arrangement, Kerr became “irritated and snapped” at the uncle that Samal was the




       1
        The State agreed below that Samal’s confinement pursuant to an immigration
hold allowed him standing to pursue habeas relief. See Tex. Code Crim. Proc. Ann. art.
11.09; Ex parte Schmidt, 109 S.W.3d 480, 481–82 (Tex. Crim. App. 2003).


                                             3
client, not the uncle.2 Samal averred that he then informed her that he wanted to enter

the pretrial diversion program and Kerr brought plea paperwork for him to sign. He

described the events as follows:

       Without having the opportunity to fully understand or even consider all
       the rights I would be waiving, I signed the plea paperwork as Ms. Kerr
       directed. Ms. Kerr simply pointed out where I was supposed to sign and
       never bothered to review the documents with me. Since my translator
       was [“]shut-up[”] by Ms. Kerr, he did not get a chance to explain the
       documents to me before signing.

              When I was done, Ms. Kerr asked me to follow her into the
       courtroom and specifically instructed me to simply answer [“]yes[”] to all
       of the judge’s questions. I obediently did as I was told even though I did
       not understand what was going on and why I had been asked to respond
       that way.

       ....

              Although our entire discussion before the plea hearing lasted for
       about thirty minutes, Ms. Kerr never bothered to explain any of the
       constitutional rights I would be waiving. . . . . Ms. Kerr never explained
       that pleading guilty could result in me being deported, denied citizenship,
       or denied the ability to reenter this country if I ever left.

Samal alleged that if he had been properly informed of the consequences of a guilty

plea and conviction, he would not have pleaded guilty.

B. Kerr’s Response

       In response to Samal’s allegations, Kerr submitted an affidavit and testified at

the writ hearing. Though she denied retaining paper files for any of her cases, she


       Kerr denied this allegation, explaining in her affidavit: “I state emphatically that
       2

never happened. I simply don’t talk to people that way, ever.”


                                            4
recalled that Samal retained her in November 2017 when he told her “the facts from

his point of view about the circumstances that led to his arrest.” She also recalled filing

a letter of representation shortly after their meeting, gaining access to the District

Attorney’s file for the case, and reviewing the evidence. After reviewing the evidence,

they met again, though Kerr did not recall the circumstances of the meeting or whether

it was at or before his January 2018 court setting. Kerr attested:

      But at this point with all my clients, I discuss any offer that the prosecutor
      may have given me, and what would be entailed in the various options. If
      applicable, I would discuss probation, pre-trial diversion, credit for time-
      served options, as well as asking if my client would instead want to take
      the case to trial and force the [S]tate to prove its allegations. I would have
      explained what is expected in the pretrial diversion program and I would
      have asked him what he wanted to do. He chose to take credit for time
      served. At the time of the plea it would have been clear that he was not
      in the pre-trial program and that he was going to get a conviction. I also
      explained that a conviction could result in his deportation, inadmissibility,
      and denial of citizenship. I always explain that I’m not an immigration
      attorney and made sure he understood what he was opting to do. He told
      me he wasn’t a citizen and understood the possible ramifications.

      She also recalled that Samal was not interested in the pretrial diversion program

after she explained what was required in the program and that Samal had not wanted

to go to trial because of the evidence against him, including (in her words):3

      when questioned by police[,] he immediately admitted ownership of the
      substance in question, and he understood how a jury would likely receive

      3
        She recalled that Samal just wanted to get the case “over with.” Pretrial
diversion, according to Kerr, generally takes three or six months, requires consistent
clean drug tests and sometimes other tasks, and costs a “few hundred dollars” and lab
fees for drug testing. She testified that “a lot of people” prefer to just plead guilty
instead of completing the pretrial diversion program.


                                            5
      that evidence. He was the driver of the vehicle and was one of three
      people in the car. All three were arrested and all three immediately
      admitted to owning and possessing different drugs.

Kerr explained that they did not enter a plea at the January 2018 hearing, and the case

was reset to March, when Samal did enter his guilty plea in exchange for time served.

      Pursuant to the plea paperwork, Samal was sentenced to time served (5 days) in

exchange for his guilty plea. The judgment noted the trial court’s findings that Samal

“made the plea freely and voluntarily[] and was aware of the consequences of this plea.”

However, the immigration-consequences portions of the waiver-of-jury-trial form

signed by Samal at the time he entered his guilty plea were not completed or initialed:




      Kerr testified that although those portions were not completed, she had known

his citizenship status and explained that any time she goes over plea paperwork with a

client, she “cover[s] the entire document in detail and [has] done so for the past 25

years,” including the immigration-consequences warnings: “By ‘cover[,]’ I mean I

explain that a conviction can result in deportation.” According to her, “Had he

hesitated or expressed concern over deportation, I would have obtained another

continuance to allow him to consult with an immigration attorney.” She denied Samal


                                           6
indicated any concerns about the immigration warning or about being deported. She

stated, “I felt . . . and feel confident that Mr. Samal fully understood everything we

discussed. We had no difficulty communicating and he never expressed any inability

on his part to understand what I was explaining to him.”4

       She also recalled that Samal had verbally answered the trial court’s questions

regarding his citizenship status. She conveyed that the particular judge who took the

plea

       is herself very diligent about ensuring a defendant understands the rights
       he’s giving up. She always warns that a conviction could result in
       deportation and asks if they understand. Sometimes, if she feels any
       concern on this point with a particular defendant, Judge Jones requests
       that we take a few minutes to make sure the defendant is crystal-clear
       about the consequences of the plea at issue. In this case, Mr. Samal gave
       the judge no reason to wonder whether he understood what was
       happening.

       Finally, addressing the conflict-of-interest allegation, Kerr asserted that there was

no conflict of interest because Samal and his cousin would not need to testify against

each other to aid the State’s case. She recalled that both men were “happy” with the

time-served offers.




       4
        She elaborated by recalling that his responses were more than just “yes, no, nod
here,” and that he responded in actual sentences. She differentiated her experience with
Samal from other situations in her career when she had to retain an interpreter in order
to effectively communicate with a client.


                                             7
C. The Trial Court’s Decision, Findings, and Conclusions

      After taking the application under advisement, the trial court denied Samal’s

request for relief in December 2020. It adopted the State’s proposed findings and

conclusions, which overwhelmingly found Kerr’s testimony to be credible, including

her testimony that she felt Samal understood the plea proceedings, that he turned down

a pretrial-diversion option, that he knowingly pleaded guilty in exchange for five days’

time served, that they had discussed the facts (including Samal’s “immediately

admitt[ing] ownership of the controlled substances found in this car”), that she had

inquired about his citizenship status and reviewed the immigration warnings, and that

he had not appeared concerned or expressed concern about possible immigration

consequences. It also found Samal had presented no evidence of a defense to the

offense. It further found that the trial court had orally admonished Samal, would have

appointed an interpreter if it felt a language barrier impeded their ability to converse,

and that it would not have accepted the plea if Samal had expressed concerns about

immigration ramifications.

      Regarding the plea paperwork, the trial court found:

      48. It is this Court that orders the defendant initial the Immigration
          Warning when it reviews that admonishment with the defendant.
      49. For whatever reason, this Court did not circle whether it advised
          Applicant of the immigration consequences of his plea.
      50. The fact that the Immigration Warning is not initialed or marked is
          not evidence that Ms. Kerr did not review the written Immigration
          Warning with Applicant.


                                           8
      It concluded that Samal had failed to prove that Kerr’s advice fell outside the

range of competence demanded of criminal defense attorneys or that his plea was

involuntary due to ineffective assistance of counsel. It also concluded that Samal failed

to prove a conflict of interest in Kerr’s dual representation of him and his cousin.

      Samal now appeals the trial court’s denial of the requested habeas relief.

                                  II. DISCUSSION

      Samal alleged two intertwined bases for habeas relief: (1) his plea was involuntary

due to ineffective assistance of counsel and (2) he received ineffective assistance of

counsel. Based on the record before us, we agree with the trial court that Samal has

not met his burdens to prove either ground as a viable basis for habeas relief.

A. Standard of Review

      We review the trial court’s denial of habeas relief under an abuse of discretion

standard. Ex parte Moreno, 382 S.W.3d 523, 526 (Tex. App.—Fort Worth 2012, pet.

ref’d). We view the record in the light most favorable to the trial court’s ruling and

afford great deference to its findings and conclusions, especially when they involve

determinations of credibility and demeanor. Id. The test for whether the trial court

abused its discretion is whether the ruling was arbitrary or unreasonable; the mere fact

that a trial court may decide a matter within its discretionary authority in a different

manner than a reviewing court would in a similar circumstance does not demonstrate

that an abuse of discretion occurred. Id. We will only overrule the trial court’s ruling



                                           9
on an application for a writ of habeas corpus if the court’s ruling was outside the zone

of reasonable disagreement. Id.

B. Effective Assistance of Counsel in Plea Proceedings

      The Sixth Amendment guarantees a criminal defendant the effective assistance

of counsel. Ex parte Scott, 541 S.W.3d 104, 114 (Tex. Crim. App. 2017); see U.S. Const.

amend. VI. This right extends to the plea-bargain process. See Hill v. Lockhart, 474 U.S.

52, 58–59, 106 S. Ct. 366, 370–71 (1985); Ex parte Evans, 537 S.W.3d 109, 111 (Tex.

Crim. App. 2017). To establish ineffective assistance, an applicant must prove by a

preponderance of the evidence that his counsel’s representation was deficient and that

the deficiency prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687, 104

S. Ct. 2052, 2064 (1984); Nava v. State, 415 S.W.3d 289, 307 (Tex. Crim. App. 2013).

      In evaluating counsel’s effectiveness under the deficient-performance prong, we

review the totality of the representation and the particular circumstances of the case to

determine whether counsel provided reasonable assistance under all the circumstances

and prevailing professional norms at the time of the alleged error. See Strickland,

466 U.S. at 688–89, 104 S. Ct. at 2065; Nava, 415 S.W.3d at 307; Thompson v. State,

9 S.W.3d 808, 813–14 (Tex. Crim. App. 1999). Our review of counsel’s representation

is highly deferential, and we indulge a strong presumption that counsel’s conduct was

not deficient. Nava, 415 S.W.3d at 307–08.

      To establish prejudice when an applicant claims counsel’s alleged deficient

performance resulted in a guilty plea, the applicant must show a reasonable probability

                                           10
that, but for counsel’s errors, he would not have pleaded guilty and would have insisted

on going to trial. Hill, 474 U.S. at 59, 106 S. Ct. at 370; Ex parte Lewis, 537 S.W.3d 917,

923 (Tex. Crim. App. 2017); see also Lee v. U.S., 137 S. Ct. 1958, 1966–67 (2017) (holding

that even a defendant with no realistic defense to a charge may still be able to show

prejudice when counsel’s bad advice resulted in a guilty plea). In determining whether

an applicant would not have pleaded guilty but for counsel’s deficient advice, we

consider the circumstances surrounding the plea and the gravity of the alleged failure

material to that determination. Ex parte Moody, 991 S.W.2d 856, 858 (Tex. Crim. App.

1999).

         A plea is valid if it represents a voluntary and intelligent choice among alternative

courses of action open to the defendant. Ex parte Uribe, 516 S.W.3d 658, 666 (Tex.

App.—Fort Worth 2017, pet. ref’d). “When a person attacks the validity of his prior

guilty plea as that plea is reflected in the written judgment, he bears the burden of

defeating the normal presumption that recitals in the written judgment are correct.”

State v. Guerrero, 400 S.W.3d 576, 583 (Tex. Crim. App. 2013). The written recitals are

binding in the absence of direct proof of their falsity. Id.

C. Application

         To support Samal’s claims of an involuntary plea and ineffective assistance, he

asserted a veritable laundry list of ways in which Kerr was allegedly ineffective as his

attorney:



                                              11
   a. Kerr never advised him of the rights he was waiving in exchange for his guilty
      plea, the elements of the charged offense, the definition of “possession” under
      Texas law, the State’s burden at trial, and possible defensive theories (including
      independent testing of the controlled substances).
   b. Kerr erroneously advised him that he was pleading guilty in exchange for
      participation in a pretrial diversion program that would result in the charge
      and/or conviction being dismissed or expunged.
   c. Kerr did not review the plea paperwork with him but only told him where to
      sign, and she instructed him to simply answer “yes” to all of the trial court’s
      questions at the plea proceedings.
   d. Kerr never confirmed his immigration status; never advised him that his
      conviction could result in his deportation, inadmissibility, and denial of
      citizenship; and failed to secure an interpreter even though he struggled with
      English.
   e. Kerr represented his cousin, a codefendant, without obtaining a waiver from
      Samal of any conflict of interest.
The trial court found otherwise, and we cannot conclude that the trial court’s findings

were in error. See Ex parte White, 160 S.W.3d 46, 50 (Tex. Crim. App. 2004) (“We afford

almost total deference to a trial court’s factual findings in habeas proceedings, especially

when those findings are based upon credibility and demeanor.”).

       1. Pretrial Preparation and Waiver of Jury Trial5

       In Samal’s version of events, Kerr told him relatively nothing about the pretrial

and trial processes, falsely promised he would be enrolled in pretrial diversion, and

tricked him into pleading guilty and answering yes to all of the trial court’s questions in




       This section will address Samal’s arguments listed as a through c above.
       5




                                            12
the plea hearing. But the trial court was presented with Kerr’s affidavit and her live

testimony, which both told otherwise.

      Kerr described how she gained access to the District Attorney’s file and reviewed

the evidence, including the facts that Samal had immediately confessed his ownership

of the controlled substance which he identified as synthetic marijuana, that he was the

driver of the car in which the synthetic marijuana was found, and that the other two

people in the car also confessed to owning and possessing different drugs.

      To the extent that Samal faults Kerr for not obtaining independent testing of the

confiscated substance, defense counsel has never been required to pursue every claim

or defense regardless of its merit, viability, or realistic chance for success. Knowles v.

Mirzayance, 556 U.S. 111, 123, 129 S. Ct. 1411, 1420 (2009). The law does not require

counsel to raise every available nonfrivolous defense, nor is defense counsel required

to have a tactical reason—above and beyond reasonably appraising a claim’s dismal

prospects for success—for recommending that a weak claim be dropped altogether. Id.

at 127, 129 S. Ct. at 1422. In light of Samal’s confession, we cannot conclude that Kerr

rendered ineffective assistance by not procuring independent testing.

      And in any event, according to Kerr, Samal had directed her that he wanted to

get the case “over with” and move on. She recalled that he made that directive after

she would have explained, per her usual practice, all of his options such as probation, a

pretrial diversion program, pleading guilty in exchange for time served, and pursuing a

full trial. Once he decided to plead guilty, she went over the plea paperwork with him,

                                           13
which clearly states that he “waive[d] his right to trial by jury and to confront his

accusers” and waived all rights to appeal the conviction. The paperwork states that the

State’s recommendation was a five-day jail sentence; there is no mention of Samal’s

entry into a pretrial diversion program. Samal did not dispute that his signature appears

on the paperwork.

      Nor did he dispute his signature on the judgment, which states,

      Defendant waived the right of trial by jury and entered the plea indicated
      above. The Court then admonished Defendant as required by law. It
      appeared to the Court that Defendant was mentally competent to stand
      trial, made the plea freely and voluntarily, and was aware of the
      consequences of this plea.

The conviction also reflects his five-day sentence and credit for five days served. Kerr

explained to the trial court that she was never concerned about Samal’s ability to

understand the proceedings and that if she had been concerned she would have

requested a continuance in order to retain an interpreter, which she had done before in

other cases.

      The trial court was in the best position to judge Kerr’s credibility and to weigh

the evidence before it, including the presumably truthful recitations in the judgment

and plea paperwork. See Guerrero, 400 S.W.3d at 583; Ex parte Shutter, 868 S.W.2d 383,

387 (Tex. App.—Houston [1st Dist.] 1993, pet. ref’d). Viewing the evidence in the light

most favorable to the trial court’s judgment, we cannot conclude that it abused its

discretion by finding that Samal did not meet his burden to show Kerr’s ineffective

assistance. We therefore overrule Samal’s arguments that his plea was rendered

                                           14
involuntary due to allegations of ineffective assistance related to Kerr’s advice about

the charges against him, the State’s burden, the evidence against him, his right to a jury

trial, his enrollment in a pretrial diversion program, the contents of the plea paperwork,

and possible defensive theories.

      2. Immigration Consequences

      We also agree with the trial court’s conclusion that Samal did not meet his burden

to show that his plea was rendered involuntary due to Kerr’s alleged failure to inform

him of possible immigration consequences.

      When a guilty plea will clearly cause deportation or removal from the country,

counsel must correctly advise a defendant of that consequence when advising the client

whether to plead guilty. Padilla v. Kentucky, 559 U.S. 356, 369, 130 S. Ct. 1473, 1483

(2010). Samal asserted that his situation is similar to that of the defendant in the

landmark Padilla case, who faced deportation after pleading guilty to drug-distribution

charges. Id. at 359, 130 S. Ct. at 1477. Padilla filed for postconviction relief, arguing

that his counsel had been ineffective by failing to advise him of the immigration

consequences of his plea and by telling him that he had nothing to worry about because

“he had been in the country so long” (40 years). Id., 130 S. Ct. at 1478. The Supreme

Court held that constitutionally competent counsel would have advised him that his

conviction for drug distribution made him subject to automatic deportation. Id. at 360,

130 S. Ct. at 1478.



                                           15
      But viewing the evidence in the light most favorable to the trial court’s ruling,

this case is easily distinguished from Padilla’s facts. While Samal asserted that Kerr

never informed him of the immigration consequences, Kerr—a lawyer of thirty years’

experience6—testified to the opposite. And unlike the attorney in Padilla, she made no

assurances that he was safe from deportation. Id. at 359, 130 S. Ct. at 1477. She recalled

that she had been aware of Samal’s citizenship and explained her usual practice of

covering plea paperwork, and that she covers the entire document “in detail” including

the immigration-consequence warnings, meaning she “explain[s] that a conviction can

result in deportation.” She recounted the trial court’s usual practice of thoroughly

explaining the same and ensuring that any defendant understands that risk. Kerr again

stressed that if Samal had hesitated or appeared concerned about deportation, she

would have requested another continuance and directed him to consult with an

immigration attorney.

      The failure to complete the portions of the plea paperwork specifically

addressing citizenship and immigration-consequence warnings is no doubt concerning;

completing those portions is obviously best practice. But we agree with the trial court’s

conclusion that it is not dispositive of the voluntary nature of Samal’s plea. The trial

court’s decision regarding habeas relief must be made in light of all of the circumstances



      6
       According to the trial court’s findings, Kerr has been licensed and in good
standing with the State Bar of Texas since 1990.


                                           16
in which the plea was made, and the trial court was in the best position to judge the

credibility of Kerr’s testimony that she had advised Samal that his pleading guilty to

misdemeanor possession could threaten his immigration status and that the trial court

also addressed his immigration status during the plea hearing. See Guerrero, 400 S.W.3d

at 583; Ex parte Shutter, 868 S.W.2d at 387. We therefore cannot conclude that the trial

court erred by denying habeas relief on these grounds.

       3. Conflict of interest

       Finally, Samal argued that Kerr was ineffective because she failed to advise him

of the conflict of interest resulting from her joint representation of Samal and his

cousin. But we cannot conclude that the trial court erred by overruling this ground of

relief either.

       An attorney’s conflict of interest may result in the denial of a defendant’s right

to effective assistance of counsel. Acosta v. State, 233 S.W.3d 349, 352–53 (Tex. Crim.

App. 2007). To prevail on a conflicts-based ineffective-assistance claim, an appellant

must show (1) that an actual conflict of interest existed and (2) in most circumstances,

that it “actually colored counsel’s actions during trial.” Odelugo v. State, 443 S.W.3d 131,

136 (Tex. Crim. App. 2014) (citing Acosta, 223 S.W.3d at 356). An appellant is not

entitled to relief unless an actual conflict existed. Mickens v. Taylor, 535 U.S. 162, 175,

122 S. Ct. 1237, 1245 (2001). An actual conflict of interest exists when counsel must

choose between “advancing his client’s interest in a fair trial or advancing other interests



                                            17
(perhaps counsel’s own) to the [client’s] detriment.” Odelugo, 443 S.W.3d at 136; Acosta,

233 S.W.3d at 355.

       Samal never actually established a conflict of interest existed. According to the

record, Samal and his cousin were each arrested in the same transaction, during which

they both confessed to possessing controlled substances. While Samal implied in his

application that the dual representation prevented him from pursuing a deal with the

State as a State’s witness against his cousin, there was no evidence that the State would

have offered or been interested in such a deal. As Kerr explained, there was no conflict

of interest because there was no reason for Samal or his cousin to testify against each

other; the State simply had no need for the testimony of one against the other. This

was uncontroverted by Samal’s evidence. Viewing the evidence in the light most

favorable to the trial court’s findings, we cannot conclude that Samal established the

existence of a conflict of interest, much less that any conflict colored Kerr’s actions as

Samal’s attorney. See Moreno, 382 S.W.3d at 526. He therefore failed to prove his

entitlement to relief, and we affirm the trial court’s order denying relief on this ground.7




       7
        In a post-hearing supplemental brief, Samal asserted a new claim for relief based
on his claim that Kerr misrepresented the existence of a physical office located in Fort
Worth. See Tex. Disciplinary Rules Prof’l Conduct R. 7.04, reprinted in Tex. Gov’t Code
Ann., tit. 2, subtit. G, app. A (Tex. State Bar R. art. X, § 9). Not only did he fail to
present this ground in his original application, but he supplied no authority supporting
a conclusion that any such violation would have violated his right to counsel, nor are
we aware of any.


                                            18
                                   III. Conclusion

       Having held that the trial court did not abuse its discretion by denying habeas

relief on each of the grounds pursued by Samal, we affirm the trial court’s order denying

such relief.


                                                      /s/ Dana Womack

                                                      Dana Womack
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 9, 2021




                                           19